Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Application
This Final Office Action is in response to Application Serial 16/897,688  filed on September 13, 2022. In response to the Examiner’s action mail dated June 13, 2022, Applicant in response amended claim 1, 8, 15 and cancelled claims 7,14, and 20.  Claims 1-6, 8-13, and 15 -19 are pending in this application.   

Response to Amendments
Claims 1-6, 8-13, and 15 -19 are pending in this application.  The claims 1, 8 and 15 are amended. The claims 7, 14, 20  are cancelled.

Regarding the 35 U.S.C. 101 rejection, the amendments to claims 1-6, 8-13, and 15 -19 are not persuasive. The claims 1-6, 8-13, and 15 -19 are rejected under 35 U.S.C. 101, see below.

Regarding the 35 U.S.C. 102 rejection, the amendments to claims 1-6, 8-13, and 15 -19 are persuasive. The Applicant’s amendments necessitate grounds for a new rejection.  The claims 1-6, 8-13, and 15 -19 are rejected under 35 U.S.C. 102, see below.


Response to Arguments
Claim Rejections under 35 U.S.C. 101
On pages 11 -14 of the Applicant’s arguments, the Applicant traverses, “… the claims recite a specific technical solution for administering and individuals patient care plan. The claims do not recite an abstract idea, at all, and are eligible … turning to Prong Two of step 2A, to the extent the claims recite an abstract idea (which they do not), the claims integrates the recited judicial exception into a practical application, and are therefore are patent eligible … the independent claims recite “ and improvement in the functioning of a computer, or an improvement to other technology or technology field.” The amended claims recite a specific technical solution for assigning resources to tasks using various priority levels. … claims 1… amended independent claims 8 and 15 generally similar limitations. This is an improvement to a technology field, and is patent eligible. … But even if the claims were directed to an abstract idea, the claims satisfy step 2B of the Guidance by claiming steps that amount to significantly more than a patent upon an abstract idea … in Bascom Global internet Services, Inc v. AT&T Mobility LLC… claims for a system filtering content were directed to generic components, which, taken individually were not enough to amount to significantly more … here the amended claims recite specific inventive, technical improvements …independent claim 1 recites a specific technical solution for assigning resources to tasks using various priority levels. The claim elements, taken as an ordered combination, are an inventive concept amounting to significantly mote than an abstract idea… see Amdocs Ltd. V Openet Telecom DDR Holdings LLC V. Hotels, com. …”.

Examiner respectfully disagrees with the Applicant’s arguments. The claims as amended are examined under 35 U.S.C. 101 under the 2019 Revised PEG Guidance. 
The claims 1 and similarly claim 8 and claim 15 are directed to “…  5identify resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assign the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; …. discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set” …, and thus, the claims are directed to a mathematical relationship, and thus, the claims are directed to an abstract idea.  Additionally, the claims are directed to concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and thus, the claims are directed to mental processes, see 35 U.S.C. 101 rejection, below.
  When analyzed under Prong Two of step 2A, the claims fail to recite the integration of additional elements, and thus, the Applicant’s arguments of the recited judicial exception being integrated into a practical application. For example, the Applicant’s claims of the priority list and the strict-priority assignment set are interpreted as input/ output, and thus, do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g).       
The claims do not recite a technical improvement.
Regarding Step 2B, the claims do not recite additional elements that amount to an inventive concepts (aka “significantly more”) than the recited judicial exception. For example claims 1-7 do not recite any additional elements beyond the abstract idea. Claim 8 and claim 15 recite computer elements performing computer functions (e.g., executing instruction), and thus, the claims are not patent eligible, see 35 U.S.C 101 rejection, below.
The claims 2-6, 9-13, and 16 -19 are dependent on claims 1, 8 and 15 respectfully, and thus, are rejected under 35 U.S.C 101 for similar reasons to independent claims 1,8 and 15.   

Claim Rejections under 35 U.S.C. 102
On pages 14-15 of the Applicant’s arguments, the Applicant submits, “… the previous dependent claim 104 pf the office cites paragraphs [0042]-[0044] of Schneur as teaching "discard assignments for the subset of resources to tasks identified in the strict- priority assignment set." Applicant submits that while Schneur discusses an iterative process for assigning jobs at various priority levels, there is no discussion of discarding assignments for a subset of resources or that the discarded assignments are a strict- priority assignment set.  To further highlight this distinction, Applicant has amended the independent claims to recite: "discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks." Applicant submits that Schneur does not disclose, teach, or suggest the amended independent claims. For at least these reasons, Applicant submits that the rejection under 35 U.S.C. § 102 is overcome and requests withdrawal of the rejection. 

Examiner respectfully acknowledges the Applicant’s arguments.  Examiner submits,  Scheur [042]-[045], [Figure 5] teaches the priority module 402 first considers the priority class 310 of the available jobs, and for jobs having the highest priority the priority module 402 … the available workers, their skill sets 320 and the location of the workers 322 to determine the number of jobs having the highest priority that may be assigned. Job constraints 312 and worker constraints 324 are also considered. …  Load balancing is then performed by the load balance module 406. Workers may be grouped into sets in the resources database 206, … priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set, Scheur [042]-[045], [Figure 5 and the associated text]m, [021]-[025] Scheur teaches load balancing performed, receiving the initial solution and reshuffling the work assignment, and thus, Scheur teaches disregarding the initial assignments to accomplish load balancing.


Although not used to reject the claims, Examiner notes Westland (US 10, 535,024 B1) discloses the employee may make an input via the GUI to request a change to an assigned shift, a shift swap with another employee, or may bid on unassigned shifts, such as shifts for which the employer is offering an incentive, or for shifts that are open to bidding by a plurality of employees that would like to work the shift, Westland [column 11 lines 60-65] . Bollapragada (US 2015/00290065 A1) discloses a maintenance schedule for a set or aircraft, and determine and/0r provide unassigned maintenance events for an aircraft that is not assigned to a route.

Claim Rejections  - 35 USC§  101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15 -19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-6, 8-13, and 15 -19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 8 and similarly claim 1 and 15) recite, “ …  5identify resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assign the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identify a subset of resources of the set of resources that are below a specified priority level according to the priority list; discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaininq unassigned tasks in the set of tasks; assign the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full- assignment assignment set with relaxed priority according to the priority list; in response to completing assignments for the set of tasks, rectify inversions in the full-assignment assignment, wherein … is further operable to: select a tuple size for swapping the individual resources among selected tasks; 33identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swap the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced- inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, output the reduced-inversion assignment set.....”.  Claims 1-6, 8-13, and 15 -19 in view of the claim limitations, are directed to the abstract idea of  “…  5 identify resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assign the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identify a subset of resources of the set of resources that are below a specified priority level according to the priority list; discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks; assign the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full- assignment assignment set with relaxed priority according to the priority list; in response to completing assignments for the set of tasks, rectify inversions in the full-assignment assignment, wherein … is further operable to: select a tuple size for swapping the individual resources among selected tasks; 33identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swap the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced- inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, output the reduced-inversion assignment set ....”.    

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “…  5 identify resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assign the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identify a subset of resources of the set of resources that are below a specified priority level according to the priority list; discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks; assign the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full- assignment assignment set with relaxed priority according to the priority list; in response to completing assignments for the set of tasks, rectify inversions in the full-assignment assignment, wherein … is further operable to: select a tuple size for swapping the individual resources among selected tasks; 33identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swap the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced- inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, output the reduced-inversion assignment set ....” are directed to mathematical relationships, and thus, the claims are directed to the mathematical concepts.  
Further the limitations of identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swap the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced- inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, output the reduced-inversion assignment set are directed to concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and thus, the claims are directed to mental processes.
 
Accordingly, the claims are directed to mathematical concepts and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  no additional elements are recited   in claims 1 -6; “  … A system, comprising: a processor; and a memory, including instructions that when executed by the processor provide a multilevel combinatorial optimizer operable to:”, “the multilevel combinatorial optimizer”” in claim 8;  “the system” , “the multilevel combinatorial optimizer” in claim 9, 10;  “the system” in claim 11, 12, 13;  “A memory including instructions, that when executed by a processor enable performance of an operation ...”, in claim 15; “the memory” in claim 16, 17,18,19,;  the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

Furthermore, with respect to the identify resource use preferences for individual resources, identify a subset of resources of the set of resources that are below a specified priority level, … request .,. delete the plurality of events…, identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment and output the reduced-inversion assignment set these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a processor; and a memory, including instructions that when executed by the processor provide a multilevel combinatorial optimizer) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 9-13 and 16-19 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [075]- [077] (describing the processor 510, which may be any computer processor capable of performing the functions …, the interface 530 connects the computing device 500 to external devices, such as, for example, external memory devices, external computing devices, a power source, a wireless transmitter, etc., and may include various connection ports (e.g., Universal Serial Bus (USB), Firewire, Ethernet, coaxial jacks) and cabling. The interface 530 is used to send and receive between computing devices 500 and to communicate assignments to end users and to receive inputs therefrom. The memory 520 is a memory storage device that generally includes various processor-executable instructions, that when executed by the processor 510, perform the various functions related to combinatorial optimization as discussed herein. The processor-executable instructions may generally be described or organized into various "applications" or "modules" in the memory 520, although alternate implementations may have different functions and/or combinations of functions. The memory 520 also generally includes data structures that store information for use by or output by the various applications or modules. In the present disclosure, the memory 520 includes at least instructions for an operating system 521 and one or more application(s) 522. The memory 520 may be one or more memory devices, such as, for example, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, or any other type of volatile or non-volatile storage medium that includes instructions that the processor 510 may execute.).


Furthermore, with respect to the identify resource use preferences for individual resources, identify a subset of resources of the set of resources that are below a specified priority level, … request .,. delete the plurality of events…, identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment and output the reduced-inversion assignment set these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a processor; and a memory, including instructions that when executed by the processor provide a multilevel combinatorial optimizer) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-13,15-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schneur (US 2008/0,162,242 A1).

Regarding Claim 1,  (Currently Amended)

A method, comprising: identifying resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assigning the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identifying a subset of resources of the set of resources that are below a specified priority level according to the priority list; discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks; assigning the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full-assignment assignment set with relaxed priority according to the priority list; in response to completing assignments for the set of tasks: rectifying inversions in the full-assignment assignment set by: selecting a tuple size for swapping the individual resources among selected tasks; identifying tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swapping the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced-inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, outputting the reduced-inversion assignment set.
  
These claims are substantially similar to claim 8, and thus, is rejected for the reasons set forth above regarding claim 8. While claim 1 is directed to a method, Scheur discloses a method as claimed [014] –[ 018], [Figure 1A],[Figure 1B]
 

Regarding Claim 2,  (Original)

The method of claim 1, wherein identifying and swapping the resource-to-task assignments is exhaustive, such that each combination of resources up to the tuple size is examined when identifying and swapping the resource-to-task assignments.  

[same as claim 9]


Regarding Claim 3,  (Original)

The method of claim 1, further comprising, prior to selecting the tuple size: selecting an initial tuple size for swapping the individual resources among selected tasks; identifying initial tuples of resource-to-task assignments of the initial tuple size that include an initial inversion that can switch assignment of at least a given resource to a given task and a particular resource to a particular task to have the given resource assigned to the particular task and the particular resource assigned to the given task; swapping the resource-to-task assignments to remove the initial inversion and update the full-assignment assignment set to an initially reduced-inversion assignment set; and in response to reaching a break condition and the initially reduced-inversion assignment set including at least one inversion, supplying the initially reduced-inversion assignment set for further reduction when selecting the tuple size.  


[same as claim 10]


Regarding Claim 4, (Original)

The method of claim 3, wherein the tuple size is two and the initial tuple size is greater than two.  

[same as claim 11]


Regarding Claim 5, (Original)

The method of claim 1, wherein assigning the individual resources to the individual tasks in a first order identifies a constrained shortest path assignment for each resource at a given priority level before assigning individual resources of a lower priority level.  
 
[same as claim 12]



Regarding Claim 6, (Original)

The method of claim 1, wherein the process break is one of: an iteration count being reached; a time limit being satisfied; a predefined priority level in the priority list being assigned; and 32a full assignment set being produced.  

[same as claim 13]


Regarding Claim 7, (Cancelled)

[similar to claim 14]



Regarding Claim 8, (Currently Amended)

A system, comprising: a processor; and a memory, including instructions that when executed by the processor provide a multilevel combinatorial optimizer operable to: identify resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; 

Schneur teaches the optimization engine 212, including the priority module 402 and the load balance module 406, is typically comprised of software stored in a memory device and executed by a processor to perform multi-variate calculations involving jobs, the assigned priority of jobs, the location of the jobs, travel time, and resources which include workers, the locations of workers and the skill sets possessed by particular workers. These multi-variate calculations result in an optimized workplan or schedule that is accessible at the user stations 208 and may be used to dispatch workers., Schneur [038]  Schneur teaches  optimization engine 212 is configured to simultaneously or sequentially minimize travel time and balance workload across workers, when optimizing work assignments., Schneur [043] 


assign the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; 

Schneur teaches information about the  available worker and worker constraints are included in the resources database 206 and is accessed by the optimization engine. The optimization engine 212 is configured to create a work schedule with as many jobs assigned as possible, with higher priority jobs more heavily weighted than those of lower priority jobs.  The optimization engine 212 as illustrated in FIG. 4 is comprised of a priority module 402, a travel-time module 404, and a load balance module 406. The priority module 402 first considers the priority class 310 of the available jobs, and for jobs having the highest priority the priority module 402 considers the average time required 306 to perform the jobs, the location of the jobs 304, the skills required 308 to perform the jobs, the available workers, their skill sets 320 and the location of the workers 322 to determine the number of jobs having the highest priority that may be assigned.  Schneur [041] –[042] 




in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identify a subset of resources of the set of resources that are below a specified priority level according to the priority list;

Schneur teaches the priority module 402 first considers the priority class 310 of the available jobs, and for jobs having the highest priority the priority module 402 considers the average time required 306 to perform the jobs, the location of the jobs 304, the skills required 308 to perform the jobs, the available workers, their skill sets 320 and the location of the workers 322 to determine the number of jobs having the highest priority that may be assigned. Job constraints 312 and worker constraints 324 are also considered … Workers may be grouped into sets in the resources database 206, such that each set contains a group of workers who have similar skills. The sets may also define a group of workers with the same travel constraints (e.g., workers who can visit the same locations). Thus, each set defines a group of workers who can exchange job assignments amongst themselves.  … Once an initial solution for job assignments is determined by the priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution (a process break) and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set. Schneur [042] 



discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks

Scheur teaches the priority module 402 first considers the priority class 310 of the available jobs, and for jobs having the highest priority the priority module 402 … the available workers, their skill sets 320 and the location of the workers 322 to determine the number of jobs having the highest priority that may be assigned. Job constraints 312 and worker constraints 324 are also considered. …  Load balancing is then performed by the load balance module 406. Workers may be grouped into sets in the resources database 206, … priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set, Scheur [042] ;  [042]-[045], [Figure 5]

(Scheur teaches load balancing performed, receiving the initial solution and reshuffling the work assignment, and thus, Scheur teaches disregarding the initial assignments to accomplish load balancing.)

Scheur discloses  a sequence of mathematical optimizations to implicitly consider all possible combinations of assignments to find a best fit… starting with jobs that are of the highest priority, a first optimization determines the maximum number of jobs of that priority level that can be assigned, based on job constraints and worker constraints. A second optimization determines the maximum number of jobs of a second highest priority that can be assigned, …Scheur [021] and Scheur discloses  the final optimization considers all jobs and all workers, with the constraint that the previously determined maximum number of jobs for each priority class must be assigned –[022], [024]



 assign the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full- assignment assignment set with relaxed priority according to the priority list; 
	
Schneur teaches once an initial solution for job assignments is determined by the priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution (a process break) and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set. Schneur [042] 



in response to completing assignments for the set of tasks, rectify inversions in the full-assignment assignment, wherein the multilevel combinatorial optimizer is further operable to: select a tuple size for swapping the individual resources among selected tasks; 33

Schneur teaches once an initial solution for job assignments is determined by the priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution (a process break) and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set. Schneur [042] 

Schneur teaches as described above, the first priority level may designate jobs of highest importance. Once the maximum number of jobs at the first priority level is determined, the process proceeds to 508 to determine if there are additional job priority levels. If there are, at 510 the optimization engine 212 iteratively performs an additional optimization for each additional priority class to determine the maximum number of jobs that can be assigned at each priority level. Each ensuing optimization is constrained by the maximum number of jobs that are assignable at higher priority levels. If there is only one priority level, or once the maximum number of jobs at each priority level has been determined, at 512 a final optimization is performed to generate job assignments 326 to workers. Schneur [045] 

(a tuple is a finite ordered list (sequence) of elements, and determining the number of jobs in each priority level and associated multiple variables for each job to optimize by load balancing and reshuffling selects  a tuple size for swapping) 

identify tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; 

Schneur teaches once an initial solution for job assignments is determined by the priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set. Schneur [042] 

swap the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced- inversion assignment set; 

Schneur teaches once an initial solution for job assignments is determined by the priority module 402 and travel-time module 404, the load balance module 406 receives this initial solution and can reshuffle the work assignments to ensure that each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set. Schneur [042] 

Schneur teaches the load balance module 406 can also reshuffle the work assignments to ensure that each worker has approximately the same amount of travel time or to at least minimize the difference in travel time experienced by the workers within the set., Schneur [042]

Schneur teaches after the maximum number of assignable jobs for each priority class has been determined, a final mathematical optimization is performed to assign jobs to available workers. This final optimization considers all jobs and all workers, with the constraint that the previously determined maximum number of jobs for each priority class must be assigned… and … another objective of this optimization is to balance workload across a group of workers of the same or comparable skill level. The final optimization may also take into account the relative priority or importance of the additional objectives., Schneur [022]

and in response to the reduced-inversion assignment set including no inversions, output the reduced-inversion assignment set.  

Schneur  discloses. The system of claim 1, wherein said optimization engine is further configured to compile said assignments into a schedule and present said schedule to a user via a computing device, Schneur claim 6 and Schneur [Figure 5  step 516]
once the maximum number of jobs at each priority level has been determined (no inversions remaining), at 512 a final optimization is performed to generate job assignments 326 to workers. Schneur [045] 

Schneur  discloses each worker in a set of workers has approximately the same amount of work as other workers within that set or to at least minimize the difference in the amount of work assigned to the workers within the set  (no inversions remaining). Schneur [042] 

Schneur teaches the load balance module 406 can also reshuffle the work assignments to ensure that each worker has approximately the same amount of travel time or to at least minimize the difference in travel time experienced by the workers within the set  (no inversions remaining), Schneur [042]




Regarding Claim 9, (Original)

The system of claim 8, wherein identifying and swapping the resource-to-task assignments is exhaustive, such that each combination of resources up to the tuple size is examined when the multilevel combinatorial optimizer identifies and swaps the resource-to-task assignments.  

	
[ See above] Schneur [022] and [042] 




Regarding Claim 10, (Original)

The system of claim 8, wherein the multilevel combinatorial optimizer is further operable to, prior to selecting the tuple size: select an initial tuple size for swapping the individual resources among selected tasks;  identify initial tuples of resource-to-task assignments of the initial tuple size that include an initial inversion that can switch assignment of at least a given resource to a given task and a particular resource to a particular task to have the given resource assigned to the particular task and the particular resource assigned to the given task; swap the resource-to-task assignments to remove the initial inversion and update the full-assignment assignment set to an initially reduced-inversion assignment set; 


[ See above] Schneur [022] and [042]

Schneur teaches the optimization engine 212 is further comprised of at least a travel-time module 404, as illustrated in FIG. 4. The optimization engine 212 in various embodiments is also comprised of a priority module 402 and a load balance module 406. The optimization engine 212, including the priority module 402 and the load balance module 406, is typically comprised of software stored in a memory device and executed by a processor to perform multi-variate calculations involving jobs, the assigned priority of jobs, the location of the jobs, travel time, and resources which include workers, the locations of workers and the skill sets possessed by particular workers. These multi-variate calculations result in an optimized workplan or schedule that is accessible at the user stations 208 and may be used to dispatch workers. , Schneur [038], [Figure 2]

(The tuple size are the multivariate that are considered for each work such as availability and constraints.)

and in response to reaching a break condition and the initially reduced-inversion assignment set including at least one inversion, supply the initially reduced-inversion assignment set for further reduction when selecting the tuple size.  

Schneur teaches the final optimization may also take into account the relative priority or importance of the additional objectives. For example, if the minimization of travel time is designated to be of more importance than the balancing of the workload across a group of workers, the final optimization can initially optimize the assignment of jobs of each priority class so as to minimize travel time without consideration for balancing the workload across a group of workers. The final optimization of this exemplary embodiment can thereafter maximize the balance of the workload across the group of workers while maintaining the minimization of the travel time that has been determined in the prior step. While many benefits flow from such an optimization process, one indirect benefit is the reduction or minimization of overtime since travel time is minimized and workload is balanced across a group of workers., Schneur [022]



Regarding Claim 11, (Original)

The system of claim 10, wherein the tuple size is two and the initial tuple size is greater than two.  
Once the maximum number of jobs at the first priority level is determined (i.e. tuple size), the process proceeds to 508 to determine if there are additional job priority levels. [0045]
Schenur teaches  methods include a multi-variate optimization routine that is executed for one or more job sets that have been assigned a priority class. While considering a number of constraints, the multi-variate optimization routine determines x jobs having n priority to be scheduled for that day, y jobs having n+1 priority to be scheduled for that day, z jobs of n+2 priority to be scheduled for that day, etc., where x, y, z, and n are integer numerals and jobs having n priority are at a higher priority level than jobs having n+1, n+2, etc. priority. Constraints may include, for example, the number of available workers, the location of workers, travel time between locations, skill sets of workers, the need to distribute work equitably among workers, the amount of work (i.e., number of jobs of any priority), the job type priority, the types of jobs and skill sets needed, the average time required to complete jobs of various types, worker absences, the maximum number of locations that a worker can visit in one day and available productive hours by day., Schneur [024]


(The tuple size are the number of jobs comprising multiple variables considered for each  such as availability and constraints.)


Regarding Claim 12, (Original)

The system of claim 8, wherein assigning the individual resources to the individual tasks in a first order identifies a constrained shortest path assignment for each resource at a given priority level before assigning individual resources of a lower priority level.  

The optimization engine 212, including the priority module 402 and the load balance module 406, is typically comprised of software stored in a memory device and executed by a processor to perform multi-variate calculations involving jobs, the assigned priority of jobs, the location of the jobs, travel time, and resources which include workers, the locations of workers and the skill sets possessed by particular workers. These multi-variate calculations result in an optimized workplan or schedule that is accessible at the user stations 208 and may be used to dispatch workers. …  The travel-time module 404 is used to calculate the average travel time between a job location and the locations of one or more workers that may be assigned to a respective job. In one embodiment, the travel time module 404 may contain or have access to tables of travel times between locations that are repetitively visited to avoid the latency involved with the calculation of travel time. , Schneur [038], [Figure 2] and Schneur teaches The load balance module 406 can also reshuffle the work assignments to ensure that each worker has approximately the same amount of travel time or to at least minimize the difference in travel time experienced by the workers within the set. Schneur [042]


Regarding Claim 13, (Original)

The system of claim 8, wherein the process break is one of: an iteration count being reached; a time limit being satisfied; a predefined priority level in the priority list being assigned; and a full assignment set being produced.  

Schneur teaches the optimization engine 212 is configured to simultaneously or sequentially minimize travel time and balance workload across workers, when optimizing work assignments. In various other embodiments, the optimization engine 212 can optimize work assignments while only minimizing travel time or only balancing the workload.  This process is iteratively repeated by the optimization engine 212 for each level of priority class 310 of jobs until a workplan is developed for the resources available for the time period under consideration (e.g., day, week, month, etc.). The work schedule is then distributed to the user stations 208 or otherwise assigned to the workers as job assignments 326. , Schneur [042]-[044]
	

Regarding Claim 14, (Cancelled)

  

Regarding Claim 15, (Currently Amended)

A memory including instructions, that when executed by a processor enable performance of an operation comprising: identifying resource use preferences for individual resources of a set of resources and a set of tasks to be performed by the set of resources; assigning the individual resources to individual tasks of the set of tasks in a first order according to priority list and a rule set of assigning individual resources to the set of resources to individual tasks of the set of tasks and based on the resource use preferences to generate a strict-priority assignment set; in response to reaching a process break in assigning the individual resources to the individual tasks in the first order: identifying a subset of resources of the set of resources that are below a specified priority level according to the priority list; 35assigning the individual resources of the subset of resources to unassigned tasks of the set of tasks according to the rule set until each task of the set of tasks is fully assigned to update the strict-priority assignment set to a full-assignment assignment set with relaxed priority according to the priority list; discarding assignments for the subset of resources to tasks identified in the strict-priority assignment set, wherein the subset of resources are available for assignment to remaining unassigned tasks in the set of tasks; in response to completing assignments for the set of tasks: rectifying inversions in the full-assignment assignment set by: selecting a tuple size for swapping the individual resources among selected tasks; identifying tuples of resource-to-task assignments of the tuple size that include an inversion that can switch assignment of at least a first resource to a first task and a second resource to a second task to have the first resource assigned to the second task and the second resource assigned to the first task; swapping the resource-to-task assignments identified in the tuples to remove the inversion and update the full-assignment assignment set to a reduced-inversion assignment set; and in response to the reduced-inversion assignment set including no inversions, outputting the reduced-inversion assignment set.  


These claims are substantially similar to claim 8, and thus, is rejected for the reasons set forth above regarding claim 8. While claim 15 is directed to a memory including instructions, that when executed by a processor enable performance of an operation, Schneur discloses a memory including instructions as claimed [014] –[ 018], [Figure 1A],[Figure 1B]. 


Regarding Claim 16, (Original)

The memory of claim 15, wherein identifying and swapping the resource-to-task assignments is exhaustive, such that each combination of resources up to the tuple size is examined when identifying and swapping the resource-to-task assignments.  

[similar to claim 9] 


Regarding Claim 17, (Original)
The memory of claim 15, wherein the operation further comprises, prior to selecting the tuple size: selecting an initial tuple size for swapping the individual resources among selected tasks; identifying initial tuples of resource-to-task assignments of the initial tuple size that include an initial inversion that can switch assignment of at least a given resource to a given task and a particular resource to a particular task to have the given resource assigned to the particular task and the particular resource assigned to the given task; 36swapping the resource-to-task assignments to remove the initial inversion and update the full-assignment assignment set to an initially reduced-inversion assignment set; and in response to reaching a break condition and the initially reduced-inversion assignment set including at least one inversion, supplying the initially reduced-inversion assignment set for further reduction when selecting the tuple size.  

[similar to claim 10]

 

Regarding Claim 18, (Original)

The memory of claim 17, wherein the tuple size is two and the initial tuple size is greater than two.  

[similar to claim 11] 


Regarding Claim 19, (Original)

The memory of claim 15, wherein assigning the individual resources to the individual tasks in a first order identifies a constrained shortest path assignment for each resource at a given priority level before assigning individual resources of a lower priority level.  

[similar to claim 12] 


Regarding Claim 20, (Cancelled)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neji  (2011, Towards Safe and Optimal Filtering Rule Reordering for Complex Packet Filters) discloses an algorithm 1 the calculates the safe reordering function teaches list in reverse order and reordering. Westland (US 10, 535,024 B1) discloses the employee may make an input via the GUI to request a change to an assigned shift, a shift swap with another employee, or may bid on unassigned shifts, such as shifts for which the employer is offering an incentive, or for shifts that are open to bidding by a plurality of employees that would like to work the shift, Westland [column 11 lines 60-65] . Bollapragada (US 2015/0,019,065 A1) discloses a maintenance schedule for a set or aircraft, and determine and/0r provide unassigned maintenance events for an aircraft that is not assigned to a route.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623